Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT
 
BY AND AMONG

 
CACTUS VENTURES, INC.
 
AND
 
ACTINIUM PHARMECEUTICALS, INC.
 
AND
 
THE SHAREHOLDERS OF ACTINIUM PHARMECEUTICALS, INC.

 
Dated as of: March 11, 2013

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS
1
Section 1.1 Definitions
1
   
ARTICLE II SHARE EXCHANGE; CLOSING
5
Section 2.1 Share Exchange
5
Section 2.2 Closing
6
Section 2.3 Subsequent Closings
6
Section 2.4 Closing Deliveries by Acquiror
6
Section 2.5 Closing Deliveries by Acquiree and Acquiree Shareholders
6
   
ARTICLE III REPRESENTATIONS OF ACQUIREE SHAREHOLDERS
6
Section 3.1 Authority
7
Section 3.2 Binding Obligations
7
Section 3.3 No Conflicts
7
Section 3.4 Ownership of Shares
7
Section 3.5 Certain Proceedings
8
Section 3.6 No Brokers or Finders
8
Section 3.7 Investment Representations
8
Section 3.8 Stock Legends
10
Section 3.9 Disclosure
12
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE ACQUIREE
12
Section 4.1 Organization and Qualification
12
Section 4.2 Authority
12
Section 4.3 Binding Obligations
13
Section 4.4 No Conflicts
13
Section 4.5 Subsidiaries
13
Section 4.6 Organizational Documents
13
Section 4.7 Capitalization
14
Section 4.8 No Brokers or Finders
14
Section 4.9 Disclosure
14
   
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR
15
Section 5.1 Organization and Qualification
15
Section 5.2 Authority
15
Section 5.3 Binding Obligations
16
Section 5.4 No Conflicts
16
Section 5.5 Subsidiaries
16
Section 5.6 Organizational Documents
17
Section 5.7 Capitalization
17
Section 5.8 Compliance with Laws
18
Section 5.9 Certain Proceedings
18
Section 5.10 No Brokers or Finders
18

 
 
i

--------------------------------------------------------------------------------

 
 
Section 5.11 Contracts
18
Section 5.12 Tax Matters
19
Section 5.13 Labor Matters
20
Section 5.14 Employee Benefits
20
Section 5.15 Title to Assets
21
Section 5.16 Intellectual Property
21
Section 5.17 Environmental Laws
21
Section 5.18 SEC Reports
21
Section 5.19 Internal Accounting Controls
22
Section 5.20 Listing and Maintenance Requirements
22
Section 5.21 Transactions With Affiliates and Employees
22
Section 5.22 Investment Company
23
Section 5.23 Bank Holding Company Act
23
Section 5.24 Public Utility Holding Act
23
Section 5.25 Federal Power Act
23
Section 5.26 Money Laundering Laws
23
Section 5.27 Foreign Corrupt Practices
23
Section 5.28 DTC Eligibility
24
Section 5.29 Absence of Certain Changes or Events
24
Section 5.30 Disclosure
24
Section 5.31 Undisclosed Events
24
Section 5.32 Non-Public Information
24
   
ARTICLE VI  [Intentionally left blank]
25

 
 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE VII ADDITIONAL AGREEMENTS
25
Section 7.1 Access to Information
25
Section 7.2 Legal Requirements
25
Section 7.3 Notification of Certain Matters
25
   
ARTICLE VIII POST CLOSING COVENANTS
25
Section 8.1 General
25
Section 8.2 Litigation Support
25
   
ARTICLE IX CONDITIONS TO CLOSING
26
Section 9.1 Conditions to Obligation of the Parties Generally
26
Section 9.2 Conditions to Obligation of the Acquiree Parties
26
Section 9.3 Conditions to Obligation of the Acquiror Parties
27
   
ARTICLE X SURVIVAL
28
Section 10.1 Survival
28
   
ARTICLE XI MISCELLANEOUS PROVISIONS
28
Section 11.1 Confidentiality
28
Section 11.2 Notices
29
Section 11.3 Further Assurances
30
Section 11.4 Waiver
30
Section 11.5 Entire Agreement and Modification
30
Section 11.6 Assignments, Successors, and No Third-Party Rights
31
Section 11.7 Severability
31
Section 11.8 Section Headings
31
Section 11.9 Construction
31
Section 11.10 Counterparts
31
Section 11.11 Specific Performance
32
Section 11.12 Governing Law; Submission to Jurisdiction
32
Section 11.13 Waiver of Jury Trial
32

 
 
iii

--------------------------------------------------------------------------------

 
 
SHARE EXCHANGE AGREEMENT
 
This SHARE EXCHANGE AGREEMENT (“Agreement”), dated as of March __, 2013, is made
by and among CACTUS VENTURES, INC., a corporation organized under the laws of
Nevada (the “Acquiror”), ACTINIUM PHARMECEUTICALS, INC., a corporation organized
under the laws of Delaware (the “Acquiree”), and each of the Persons listed on
Schedule I hereto who are shareholders of the Acquiree (collectively, the
“Acquiree Shareholders,” and individually an “Acquiree Shareholder”).  Each of
the Acquiror, Acquiree and Acquiree Shareholders are referred to herein
individually as a “Party” and collectively as the “Parties.”
 
RECITALS:
 
WHEREAS, on December 28, 2012 (the “Reverse Merger Closing Date”), Acquiree,
Acquiror, the former majority shareholder of Acquiror and certain Acquiree
shareholders completed a reverse merger (the “Share Exchange”), whereby Acquiror
acquired 21% of the issued and outstanding Acquiree Common Stock (as defined
below) from certain Acquiree shareholders in exchange for the issuance of
4,309,015 shares of Acquiror Common Stock to the Acquiree shareholders (the
“Reverse Merger”);
 
WHEREAS, as a result of the Reverse Merger Acquiror assumed the business and
operations of Acquiree; and
 
WHEREAS, the Acquiree Shareholders have agreed to transfer to the Acquiror, and
the Acquiror has agreed to acquire from the Acquiree Shareholders, all of the
Acquiree Shares (as defined below), which Acquiree Shares constitute 36% of the
outstanding shares of Acquiree Common Stock (as defined below), in exchange for
the Acquiror Shares (as defined below), which Acquiror Shares shall constitute
approximately 60.9% of the issued and outstanding shares of Acquiror Common
Stock (as defined below) immediately after the closing of the transactions
contemplated herein, in each case, on the terms and conditions as set forth
herein;
 
NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1   Definitions.  For all purposes of and under this Agreement, the
following terms shall have the following respective meanings:
 
“Accredited Investor” has the meaning set forth in Rule 501 under the Securities
Act.
 
“Acquiree” has the meaning set forth in the preamble.
 
“Acquiree Common Stock” means the common stock, $0.01 par value per share, of
the Acquiree.
 
 
1

--------------------------------------------------------------------------------

 
 
“Acquiree Organizational Documents” has the meaning set forth in Section 4.6.
 
“Acquiree Shareholder” and “Acquiree Shareholders” have the respective meanings
set forth in the preamble.
 
“Acquiree Shares” has the meaning set forth in Section 2.1.
 
“Acquiror” has the meaning set forth in the recitals.
 
“Acquiror Common Stock” means the common stock, par value $0.01 per share, of
the Acquiror.
 
“Acquiror Disclosure Schedule” has the meaning set forth in Article V.
 
“Acquiror Most Recent Fiscal Year End” means December 31, 2011.
 
 “Acquiror Shares” has the meaning set forth in Section 2.1.
 
 “Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), stock
market, stock exchange or trading facility.
 
“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.
 
“Agreement” has the meaning set forth in the preamble.
 
“BHCA” has the meaning set forth in Section 5.23.
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.
 
“Closing” has the meaning set forth in Section 2.3.
 
“Closing Date” has the meaning set forth in Section 2.2.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
 “Contract” means any written or oral contract, lease, license, indenture, note,
bond, agreement, arrangement, understanding, permit, concession, franchise or
other instrument.
 
 “DTC” has the meaning set forth in Section 5.28.
 
“Environmental Laws” has the meaning set forth in Section 5.17.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
 
2

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.
 
 “Federal Reserve” has the meaning set forth in Section 5.23.
 
“GAAP” means, with respect to any Person, generally accepted accounting
principles in the U.S. applied on a consistent basis with such Person’s past
practices.
 
“Governmental Authority” means any domestic or foreign, federal or national,
state or provincial, municipal or local government, governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, political subdivision, commission, court,
tribunal, official, arbitrator or arbitral body.
 
“Hazardous Materials” has the meaning set forth in Section 5.17.
 
“Indebtedness” means without duplication, (a) all indebtedness or other
obligation of the Person for borrowed money, whether current, short-term, or
long-term, secured or unsecured, (b) all indebtedness of the Person for the
deferred purchase price for purchases of property outside the Ordinary Course of
Business, (c) all lease obligations of the Person under leases which are capital
leases in accordance with GAAP, (d) any off-balance sheet financing of the
Person including synthetic leases and project financing, (e) any payment
obligations of the Person in respect of banker’s acceptances or letters of
credit (other than stand-by letters of credit in support of ordinary course
trade payables), (f) any liability of the Person with respect to interest rate
swaps, collars, caps and similar hedging obligations, (g) any liability of the
Person under deferred compensation plans, phantom stock plans, severance or
bonus plans, or similar arrangements made payable as a result of the
transactions contemplated herein, (h) any indebtedness referred to in clauses
(a) through (g) above of any other Person which is either guaranteed by, or
secured by a security interest upon any property owned by, the Person and (i)
accrued and unpaid interest of, and prepayment premiums, penalties or similar
contractual charges arising as result of the discharge at the Closing of, any
such foregoing obligation.
 
 “Intellectual Property” means all industrial and intellectual property,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world.
 
“Knowledge” shall mean, except as otherwise explicitly provided herein, actual
knowledge after reasonable investigation.  The Acquiror shall be deemed to have
“Knowledge” of a matter if any of its officers, directors, stockholders, or
employees has Knowledge of such matter.  Phrases such as “to the Knowledge of
the Acquiror” or the “Acquiror’s Knowledge” shall be construed accordingly.
 
 
3

--------------------------------------------------------------------------------

 
 
“Laws” means, with respect to any Person, any U.S. or non-U.S., federal,
national, state, provincial, local, municipal, international, multinational or
other Law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.
 
“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.
 
“License” means any security clearance, permit, license, variance, franchise,
Order, approval, consent, certificate, registration or other authorization of
any Governmental Authority or regulatory body, and other similar rights.
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.
 
“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the business, financial condition, operations, results of operations,
assets, customer, supplier or employee relations or future prospects of such
Person.
 
“Money Laundering Laws” has the meaning set forth in Section 5.26.
 
“Order” means any order, judgment, ruling, injunction, assessment, award, decree
or writ of any Governmental Authority or regulatory body.
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).
 
“Party” and “Parties” have the respective meanings set forth in the preamble.
 
“Person” means all natural persons, corporations, business trusts, associations,
companies, partnerships, limited liability companies, joint ventures and other
entities, governments, agencies and political subdivisions.
 
“Principal Market” means the OTC Bulletin Board.
 
“Registration Statements” has the meaning set forth in Section 5.18(b).
 
“Regulation S” means Regulation S under the Securities Act, as the same may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission.
 
 
4

--------------------------------------------------------------------------------

 
 
“SEC” means the U.S. Securities and Exchange Commission, or any successor agency
thereto.
 
“SEC Reports” has the meaning set forth in Section 5.18(a).
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same will be in effect at the time.
 
“Share Exchange” has the meaning set forth in Section 2.1.
 
“Tax Return” means all returns, declarations, reports, estimates, statements,
forms and other documents filed with or supplied to or required to be provided
to a Governmental Authority with respect to Taxes, including any schedule or
attachment thereto and any amendment thereof.
 
“Tax” or “Taxes” means all taxes, assessments, duties, levies or other charge
imposed by any Governmental Authority of any kind whatsoever together with any
interest, penalties, fines or additions thereto and any liability for payment of
taxes whether as a result of (i) being a member of an affiliated, consolidated,
combined, unitary or similar group for any period, (ii) any tax sharing, tax
indemnity or tax allocation agreement or any other express or implied agreement
to indemnify any Person, (iii) being liable for another Person’s taxes as a
transferee or successor otherwise for any period, or (iv) operation of Law.
 
“Transaction Documents” means, collectively, this Agreement and all agreements,
certificates, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement.
 
“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).
 
“U.S.” means the United States of America.
 
“U.S. Person” has the meaning set forth in Regulation S under the Securities
Act.
 
ARTICLE II
SHARE EXCHANGE; CLOSING
 
Section 2.1   Share Exchange.  At the initial Closing (as defined below) and
each subsequent closing (a “Subsequent Closing”), the Acquiree Shareholders
agree to sell, transfer, convey, assign and deliver shares of Acquiree Common
Stock (the “Acquiree Shares”), to the Acquiror, and in consideration therefor
the Acquiror shall issue a total of 7,344,390 fully paid and nonassessable share
of Acquiror Common Stock (the “Acquiror Shares”) to the Acquiree Shareholders,
as set forth beside the name of each such Acquiree Shareholder on Schedule I
hereto (the “Share Exchange”). At the Closing each Acquiree Shareholder shall
receive 0.333 shares (the “Exchange Ratio”) of Acquiror Common Stock for each
Acquiree Share exchanged. At the Closing all of the Acquiree Shareholders’
options and warrants to purchase Acquiree Common Stock will be exchanged at the
Exchange Ratio for new options or warrants, as applicable, to purchase Acquiror
Common Stock, as set forth on Schedule II.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 2.2   Closing.  Upon the terms and subject to the conditions of this
Agreement, the transactions contemplated by this Agreement shall take place at a
closing (the “Initial Closing”) to be held at the offices of Anslow & Jaclin LLP
located at 195 Route 9 South, Manalapan, NJ 07726, at a time and date to be
specified by the Parties, which shall be no later than second (2nd) Business Day
following the satisfaction or, if permitted pursuant hereto, waiver of the
conditions set forth in Article IX, or at such other location, date and time as
Acquiree and Acquiror shall mutually agree.  The date and time of the Closing is
referred to herein as the “Closing Date.”
 
Section 2.3.   Subsequent Closings.  Once the initial Closing occurs then each
Subsequent Closing shall take place, up to a maximum of 100% of the Acquiree
Shares being exchanged for the Acquiror Shares, at 10:00 a.m. Eastern Time on
such date, as the parties may the designate (each a “Subsequent Closing Date”).
Each Subsequent Closing shall take place at such a time and place as the Company
may designate in writing, or remotely via the exchange of documents and
signatures.  The Initial Closing and Subsequent Closings shall be referred to as
a Closing (a “Closing”).
 
Section 2.4   Closing Deliveries by Acquiror.  At the Closing the Acquiror shall
deliver, or cause to be delivered, to the Acquiree and the Acquiree
Shareholders, as applicable, the various documents required to be delivered as a
condition to the Closing pursuant to Section 9.2 hereof.  Within ten business
days following the closing the Acquiror shall deliver, or cause to be delivered,
a certificate evidencing the number of Acquiror Shares, set forth beside each
Acquiree Shareholder’s name on Schedule I hereto.
 
Section 2.5   Closing Deliveries by Acquiree and Acquiree Shareholders.  At the
Closing:  (a) each Acquiree Shareholder shall deliver, or cause to be delivered,
certificate(s) representing such Acquiree Shareholder’s Acquiree Shares,
accompanied by an executed instrument of transfer for transfer by such Acquiree
Shareholder of such Acquiree Shareholder’s Acquiree Shares to the Acquiror; and
(b) the Acquiree and the Acquiree Shareholders, as applicable, shall deliver, or
cause to be delivered, to the Acquiror the various documents required to be
delivered as a condition to the Closing pursuant to Section 9.3 hereof.
 
ARTICLE III
REPRESENTATIONS OF ACQUIREE SHAREHOLDERS
 
The Acquiree Shareholders severally, and not jointly, hereby represent and
warrant to the Acquiror that the statements contained in this Article III are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as thought the Closing
Date were substituted for the date of this Agreement throughout this Article
III) (except where another date or period of time is specifically stated herein
for a representation or warranty).
 
 
6

--------------------------------------------------------------------------------

 
 
Section 3.1   Authority.  Such Acquiree Shareholder has all requisite authority
and power to enter into and deliver this Agreement and any of the other
Transaction Documents to which such Acquiree Shareholder is a party, and any
other certificate, agreement, document or instrument to be executed and
delivered by such Acquiree Shareholder in connection with the transactions
contemplated hereby and thereby and to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and
thereby.  This Agreement has been, and each of the Transaction Documents to
which such Acquiree Shareholder is a party will be, duly and validly authorized
and approved, executed and delivered by such Acquiree Shareholder.
 
Section 3.2   Binding Obligations.  Assuming this Agreement and the Transaction
Documents have been duly and validly authorized, executed and delivered by the
parties hereto and thereto other than such Acquiree Shareholder, this Agreement
and each of the Transaction Documents to which such Acquiree Shareholder is a
party are duly authorized, executed and delivered by such Acquiree Shareholder,
and constitutes the legal, valid and binding obligations of such Acquiree
Shareholder, enforceable against such Acquiree Shareholder in accordance with
their respective terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar Laws
affecting the enforcement of creditors rights generally.
 
Section 3.3   No Conflicts.  Neither the execution or delivery by such Acquiree
Shareholder of this Agreement or any Transaction Document to which such Acquiree
Shareholder is a party, nor the consummation or performance by such Acquiree
Shareholder of the transactions contemplated hereby or thereby will, directly or
indirectly, (a) contravene, conflict with, or result in a violation of any
provision of the organizational documents of such Acquiree Shareholder (if such
Acquiree Shareholder is not a natural Person); (b) contravene, conflict with,
constitute a default (or an event or condition which, with notice or lapse of
time or both, would constitute a default) under, or result in the termination or
acceleration of, any agreement or instrument to which such Acquiree Shareholder
is a party or by which the properties or assets of such Acquiree Shareholder are
bound; or (c) contravene, conflict with, result in any breach of, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, impair the rights of such Acquiree Shareholder under, or alter
the obligations of any Person under, or create in any Person the right to
terminate, amend, accelerate or cancel, or require any notice, report or other
filing (whether with a Governmental Authority or any other Person) pursuant to,
or result in the creation of a Lien on any of the assets or properties of the
Acquiror under, any note, bond, mortgage, indenture, Contract, License, permit,
franchise or other instrument or obligation to which such Acquiree Shareholder
is a party or any of such Acquiree Shareholder’s assets and properties are bound
or affected, except, in the case of clauses (b) or (c) for any such
contraventions, conflicts, violations, or other occurrences as would not have a
Material Adverse Effect on such Acquiree Shareholder.
 
Section 3.4   Ownership of Shares.  Such Acquiree Shareholder owns, of record
and beneficially, and has good, valid and indefeasible title to and the right to
transfer to the Acquiror pursuant to this Agreement, such Acquiree Shareholder’s
Acquiree Shares free and clear of any and all Liens.  there are no options,
rights, voting trusts, stockholder agreements or any other Contracts or
understandings to which such Acquiree Shareholder is a party or by which such
Acquiree Shareholder or such Acquiree Shareholder’s Acquiree Shares are bound
with respect to the issuance, sale, transfer, voting or registration of such
Acquiree Shareholder’s Acquiree Shares.  At the Closing Date, the Acquiror will
acquire good, valid and marketable title to such Acquiree Shareholder’s Acquiree
Shares free and clear of any and all Liens.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 3.5   Certain Proceedings.  There is no Action pending against, or to
the Knowledge of such Acquiree Shareholder, threatened against or affecting,
such Acquiree Shareholder by any Governmental Authority or other Person with
respect to such Acquiree Shareholder that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement.
 
Section 3.6   No Brokers or Finders.  No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against
such Acquiree Shareholder for any commission, fee or other compensation as a
finder or broker, or in any similar capacity, based upon arrangements made by or
on behalf of such Acquiree Shareholder and such Acquiree Shareholder will
indemnify and hold the Acquiror harmless against any liability or expense
arising out of, or in connection with, any such claim.
 
Section 3.7   Investment Representations.  Each Acquiree Shareholder severally,
and not jointly, hereby represents and warrants, solely with respect to itself
and not any other Acquiree Shareholder, to the Acquiror as follows:
 
(a)           Purchase Entirely for Own Account.  Such Acquiree Shareholder is
acquiring such Acquiree Shareholder’s portion of the Acquiror Shares proposed to
be acquired hereunder for investment for its own account and not with a view to
the resale or distribution of any part thereof, and such Acquiror Shareholder
has no present intention of selling or otherwise distributing such Acquiror
Shares, except in compliance with applicable securities Laws.
 
(b)           Restricted Securities.  Such Acquiree Shareholder understands that
the Acquiror Shares are characterized as “restricted securities” under the
Securities Act inasmuch as this Agreement contemplates that, if acquired by the
Shareholder pursuant hereto, the Acquiror Shares would be acquired in a
transaction not involving a public offering.  The issuance of the Acquiror
Shares hereunder is being effected in reliance upon an exemption from
registration afforded under Section 4(2) of the Securities Act.  Such Acquiree
Shareholder further acknowledges that if the Acquiror Shares are issued to such
Acquiree Shareholder in accordance with the provisions of this Agreement, such
Acquiror Shares may not be resold without registration under the Securities Act
or the existence of an exemption therefrom.  Such Acquiree Shareholder
represents that he is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act
 
(c)           Acknowledgment of Non-Registration.  Such Acquiree Shareholder
understands and agrees that the Acquiror Shares to be issued pursuant to this
Agreement have not been registered under the Securities Act or the securities
Laws of any state of the U.S.
 
(d)           Status.  By its execution of this Agreement, each Acquiree
Shareholder represents and warrants to the Acquiror as indicated on its
signature page to this Agreement, either that: (i) such Acquiree Shareholder is
an Accredited Investor; or (ii) such Acquiree Shareholder is not a U.S.
Person.  Each Acquiree Shareholder understands that the Acquiror Shares are
being offered and sold to such Acquiree Shareholder in reliance upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Acquiree Shareholder set forth in this Agreement, in
order that the Acquiror may determine the applicability and availability of the
exemptions from registration of the Acquiror Shares on which the Acquiror is
relying.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)           Additional Representations and Warranties.  Such Acquiree
Shareholder, severally and not jointly, further represents and warrants to the
Acquiror as follows: (i) such Person qualifies as an Accredited Investor; (ii)
such Person consents to the placement of a legend on any certificate or other
document evidencing the Acquiror Shares substantially in the form set forth in
Section 3.8(a); (iii) such Person has sufficient knowledge and experience in
finance, securities, investments and other business matters to be able to
protect such Person’s or entity’s interests in connection with the transactions
contemplated by this Agreement; (iv) such Person has consulted, to the extent
that it has deemed necessary, with its tax, legal, accounting and financial
advisors concerning its investment in the Acquiror Shares and can afford to bear
such risks for an indefinite period of time, including, without limitation, the
risk of losing its entire investment in the Acquiror Shares; (v) such Person has
had access to the SEC Reports; (vi) such Person has been furnished during the
course of the transactions contemplated by this Agreement with all other public
information regarding the Acquiror that such Person has requested and all such
public information is sufficient for such Person to evaluate the risks of
investing in the Acquiror Shares; (vii) such Person has been afforded the
opportunity to ask questions of and receive answers concerning the Acquiror and
the terms and conditions of the issuance of the Acquiror Shares; (viii) such
Person is not relying on any representations and warranties concerning the
Acquiror made by the Acquiror or any officer, employee or agent of the Acquiror,
other than those contained in this Agreement or the SEC Reports; (ix) such
Person will not sell or otherwise transfer the Acquiror Shares, unless either
(A) the transfer of such securities is registered under the Securities Act or
(B) an exemption from registration of such securities is available; (x) such
Person understands and acknowledges that the Acquiror is under no obligation to
register the Acquiror Shares for sale under the Securities Act; (xi) such Person
represents that the address furnished in Schedule I is the principal residence
if he is an individual or its principal business address if it is a corporation
or other entity; (xii) such Person understands and acknowledges that the
Acquiror Shares have not been recommended by any federal or state securities
commission or regulatory authority, that the foregoing authorities have not
confirmed the accuracy or determined the adequacy of any information concerning
the Acquiror that has been supplied to such Person and that any representation
to the contrary is a criminal offense; and (xiii) such Person acknowledges that
the representations, warranties and agreements made by such Person herein shall
survive the execution and delivery of this Agreement and the purchase of the
Acquiror Shares.
 
(f)           Additional Representations and Warranties of Non-U.S.
Persons.  Each Acquiree Shareholder that is not a U.S. Person, severally and not
jointly, further represents and warrants to the Acquiror as follows: (i) at the
time of (A) the offer by the Acquiror and (B) the acceptance of the offer by
such Person, of the Acquiror Shares, such Person was outside the U.S; (ii) no
offer to acquire the Acquiror Shares or otherwise to participate in the
transactions contemplated by this Agreement was made to such Person or its
representatives inside the U.S.; (iii) such Person is not purchasing the
Acquiror Shares for the account or benefit of any U.S. Person, or with a view
towards distribution to any U.S. Person, in violation of the registration
requirements of the Securities Act; (iv) such Person will make all subsequent
offers and sales of the Acquiror Shares either (A) outside of the U.S. in
compliance with Regulation S; (B) pursuant to a registration under the
Securities Act; or (C) pursuant to an available exemption from registration
under the Securities Act; (v) such Person is acquiring the Acquiror Shares for
such Person’s own account, for investment and not for distribution or resale to
others; (vi) such Person has no present plan or intention to sell the Acquiror
Shares in the U.S. or to a U.S. Person at any predetermined time, has made no
predetermined arrangements to sell the Acquiror Shares and is not acting as an
underwriter or dealer with respect to such securities or otherwise participating
in the distribution of such securities; (vii) neither such Person, its
Affiliates nor any Person acting on behalf of such Person, has entered into, has
the intention of entering into, or will enter into any put option, short
position or other similar instrument or position in the U.S. with respect to the
Acquiror Shares at any time after the Closing Date through the one year
anniversary of the Closing Date except in compliance with the Securities Act;
(viii) such Person consents to the placement of a legend on any certificate or
other document evidencing the Acquiror Shares substantially in the form set
forth in  Section 3.8(b) and (ix) such Person is not acquiring the Acquiror
Shares in a transaction (or an element of a series of transactions) that is part
of any plan or scheme to evade the registration provisions of the Securities
Act.
 
 
9

--------------------------------------------------------------------------------

 
 
(g)           Opinion.  Such Acquiree Shareholder will not transfer any or all
of such Acquiree Shareholder’s Acquiror Shares pursuant to Regulation S or
absent an effective registration statement under the Securities Act and
applicable state securities law covering the disposition of such Acquiree
Shareholder’s Acquiror Shares, without first providing the Acquiror with an
opinion of counsel (which counsel and opinion are reasonably satisfactory to the
Acquiror) to the effect that such transfer will be made in compliance with
Regulation S or will be exempt from the registration and the prospectus delivery
requirements of the Securities Act and the registration or qualification
requirements of any applicable U.S. state securities laws
 
(h)           Consent.  Such Acquiree Shareholder understands and acknowledges
that the Acquiror may refuse to transfer the Acquiror Shares, unless such
Acquiree Shareholder complies with Section 3.7 and any other restrictions on
transferability set forth herein.  Such Acquiree Shareholder consents to the
Acquiror making a notation on its records or giving instructions to any transfer
agent of the Acquiror’s Common Stock in order to implement the restrictions on
transfer of the Acquiror Shares.
 
(i)           No General Solicitation. Such Acquiree Shareholder represents and
warrants to the Acquiror that such Acquiree Shareholder did not come to
participate in this share exchange by any form of general solicitation or
general advertising.
 
Section 3.8 Stock Legends.  Such Acquiree Shareholder hereby agrees with the
Acquiror as follows:
 
(a)           The certificates evidencing the Acquiror Shares issued to those
Acquiree Shareholders who are Accredited Investors, and each certificate issued
in transfer thereof, will bear the following or similar legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           The certificates evidencing the Acquiror Shares issued to those
Acquiree Shareholders who are not U.S. Persons, and each certificate issued in
transfer thereof, will bear the following legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, AND BASED ON AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO THE COMPANY, THAT THE PROVISIONS OF REGULATION S HAVE
BEEN SATISFIED, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR (3) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO THE COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
 
(c)           Other Legends.  The certificates representing such Acquiror
Shares, and each certificate issued in transfer thereof, will also bear any
other legend required under any applicable Law, including, without limitation,
any state corporate and state securities law, or Contract.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 3.9   Disclosure.  No representation or warranty of such Acquiree
Shareholder contained in this Agreement or any other Transaction Document and no
statement or disclosure made by or on behalf of such Acquiree Shareholder to the
Acquiror pursuant to this Agreement or any other agreement contemplated herein
contains an untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not
misleading.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE ACQUIREE
 
The Acquiree hereby represents and warrants to the Acquiror that the statements
contained in this Article IV are correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date (as though
made then and as thought the Closing Date were substituted for the date of this
Agreement throughout this Article IV) (except where another date or period of
time is specifically stated herein for a representation or warranty).
 
Section 4.1   Organization and Qualification.  The Acquiree is a corporation
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, has all requisite corporate
authority and power, Licenses, authorizations, consents and approvals to carry
on its business as presently conducted and to own, hold and operate its
properties and assets as now owned, held and operated by it, and is duly
qualified to do business and in good standing in each jurisdiction in which the
failure to be so qualified would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect on the Acquiree.
 
Section 4.2   Authority.  The Acquiree has all requisite authority and power
(corporate and other), Licenses, authorizations, consents and approvals to enter
into and deliver this Agreement and any of the other Transaction Documents to
which the Acquiree is a party and any other certificate, agreement, document or
instrument to be executed and delivered by the Acquiree in connection with the
transactions contemplated hereby and thereby and to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  The execution and delivery of this Agreement and the other
Transaction Documents by the Acquiree and the performance by the Acquiree of its
obligations hereunder and thereunder and the consummation by the Acquiree of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Acquiree.  The Acquiree does not need to
give any notice to, make any filing with, or obtain any authorization, consent
or approval of any Person or Governmental Authority in order for the Parties to
execute, deliver or perform this Agreement or the transactions contemplated
hereby.  This Agreement has been, and each of the Transaction Documents to which
the Acquiree is a party will be, duly and validly authorized and approved,
executed and delivered by the Acquiree.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 4.3   Binding Obligations.  Assuming this Agreement and the Transaction
Documents have been duly and validly authorized, executed and delivered by the
parties hereto and thereto other than the Acquiree, this Agreement and each of
the Transaction Documents to which the Acquiree is a party are duly authorized,
executed and delivered by the Acquiree and constitutes the legal, valid and
binding obligations of the Acquiree enforceable against the Acquiree in
accordance with their respective terms, except as such enforcement is limited by
general equitable principles, or by bankruptcy, insolvency and other similar
Laws affecting the enforcement of creditors rights generally.
 
Section 4.4   No Conflicts.  Neither the execution nor the delivery by the
Acquiree of this Agreement or any Transaction Document to which the Acquiree is
a party, nor the consummation or performance by the Acquiree of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the Acquiree
Organizational Documents, (b) contravene, conflict with or result in a violation
of any Law, Order, charge or other restriction or decree applicable to the
Acquiree, or by which the Acquiree or any of its respective assets and
properties are bound or affected, (c) contravene, conflict with, result in any
breach of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, impair the rights of the Acquiree
under, or alter the obligations of any Person under, or create in any Person the
right to terminate, amend, accelerate or cancel, or require any notice, report
or other filing (whether with a Governmental Authority or any other Person)
pursuant to, or result in the creation of a Lien on any of the assets or
properties of the Acquiree under, any note, bond, mortgage, indenture, Contract,
License, permit, franchise or other instrument or obligation to which the
Acquiree is a party or by which the Acquiree or any of its respective assets and
properties are bound or affected; or (d) contravene, conflict with, or result in
a violation of, the terms or requirements of, or give any Governmental Authority
the right to revoke, withdraw, suspend, cancel, terminate or modify, any
licenses, permits, authorizations, approvals, franchises or other rights held by
the Acquiree or that otherwise relate to the business of, or any of the
properties or assets owned or used by, the Acquiree, except, in the case of
clauses (b), (c), or (d), for any such contraventions, conflicts, violations, or
other occurrences as would not have a Material Adverse Effect on the Acquiree.
 
Section 4.5   Subsidiaries.  The Acquiree does not own, directly or indirectly,
any equity or other ownership interest in any corporation, partnership, joint
venture or other entity or enterprise.  There are no Contracts or other
obligations (contingent or otherwise) of the Acquiror to retire, repurchase,
redeem or otherwise acquire any outstanding shares of capital stock of, or other
ownership interests in, any other Person or to provide funds to or make any
investment (in the form of a loan, capital contribution or otherwise) in any
other Person.
 
Section 4.6   Organizational Documents.  The Acquiree has delivered or made
available to the Acquiror a true and correct copy of the Articles of
Incorporation and Bylaws of the Acquiree and any other organizational documents
of the Acquiree, each as amended, and each such instrument is in full force and
effect (the “Acquiree Organizational Documents”).  The Acquiree is not in
violation of any of the provisions of the Acquiree Organizational Documents.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 4.7   Capitalization.
 
(a)           The total authorized shares of capital stock of Acquiree currently
consists of (1) 283,463,176 shares of Acquiree Common Stock, par value $0.01 per
share, and (2) 41,536,824 shares of preferred stock, par value $0.01 per share,
1,000,000 of which are designated Series A Preferred Stock, 4,711,247 of which
are designated Series B Preferred Stock, 800,000 of which are designated Series
C-1 Preferred Stock, 666,667 of which are designated as Series C-2 Preferred
Stock, 502,604 of which are designated Series C-3 Preferred Stock, 4,250,000 of
which are designated as Series C-4 Preferred Stock, 3,000,000 of which are
designated as Series D Preferred Stock, and 26,606,306 of which are designated
as Series E Preferred Stock. At the close of business on March __, 2013,
[2,407,545] shares of Acquiree Common Stock were issued and outstanding, none of
the authorized shares of Series A, B, C-1, C-2, C-3, C-4 and D Preferred Shares
were issued and outstanding and none of our shares of Series E Preferred Stock
were issued and outstanding. We are authorized under our 2003 Stock Option Plan
to issue options to purchase up to 10,283,480 shares of our Common Stock. As of
January __, 2013, Acquiree had stock options outstanding to purchase [5,947,400]
shares of Acquiree Common Stock. Except as set forth above, no shares of capital
stock or other voting securities of the Acquiree were issued, reserved for
issuance or outstanding.  All outstanding shares of the capital stock of the
Acquiree are, and all such shares that may be issued prior to the Closing Date
will be when issued, duly authorized, validly issued, fully paid and
nonassessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the Laws of the jurisdiction of the
Acquiree’s formation, the Acquiree Organizational Documents or any Contract to
which the Acquiree is a party or otherwise bound.  There are not any bonds,
debentures, notes or other Indebtedness of the Acquiree having the right to vote
(or convertible into, or exchangeable for, securities having the right to vote)
on any matters on which holders of Acquiree Common Stock may vote.  Except
pursuant provided otherwise, there are no options, warrants, rights, convertible
or exchangeable securities, “phantom” stock rights, stock appreciation rights,
stock-based performance units, commitments, Contracts, arrangements or
undertakings of any kind to which the Acquiree is a party or by which it is
bound (x) obligating the Acquiree to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock or other equity
interests in, or any security convertible or exercisable for or exchangeable
into any capital stock of or other equity interest in, the Acquiree, (y)
obligating the Acquiree to issue, grant, extend or enter into any such option,
warrant, call, right, security, commitment, Contract, arrangement or undertaking
or (z) that give any Person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights occurring to holders
of the capital stock of the Acquiree.  There are no outstanding Contracts or
obligations of the Acquiree to repurchase, redeem or otherwise acquire any
shares of capital stock of the Acquiree.  There are no registration rights,
proxies, voting trust agreements or other agreements or understandings with
respect to any class or series of any capital stock or other security of the
Acquiree.
 
Section 4.8   No Brokers or Finders.  No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against the
Acquiree for any commission, fee or other compensation as a finder or broker, or
in any similar capacity, based upon arrangements made by or on behalf of the
Acquiree, and the Acquiree will indemnify and hold the Acquiror and harmless
against any liability or expense arising out of, or in connection with, any such
claim.
 
Section 4.9   Disclosure.  No representation or warranty of the Acquiree
contained in this Agreement and no statement or disclosure made by or on behalf
of the Acquiree to the Acquiror pursuant to this Agreement or any other
agreement contemplated herein contains an untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR
 
The Acquiror hereby represents and warrants to the Acquiree and each of the
Acquiree Shareholders, subject to the exceptions and qualifications specifically
set forth or disclosed in writing in the disclosure schedule delivered by the
Acquiror to the Acquiree and the Acquiree Shareholders simultaneously herewith
(the “Acquiror Disclosure Schedule”), that the statements contained in this
Article V are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as thought
the Closing Date were substituted for the date of this Agreement throughout this
Article V) (except where another date or period of time is specifically stated
herein for a representation or warranty).  The Acquiror Disclosure Schedule
shall be arranged according to the numbered and lettered paragraphs of this
Article V and any disclosure in the Acquiror Disclosure Schedule shall qualify
the corresponding paragraph in this Article V.  The Acquiree, the Acquiree
Shareholders and, after the Closing, the Acquiror, shall be entitled to rely on
the representations and warranties set forth in this Article V regardless of any
investigation or review conducted by the Acquiree or the Acquiree Shareholders
prior to the Closing.
 
Section 5.1   Organization and Qualification.  The Acquiror is a corporation
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, has all requisite corporate
authority and power, Licenses, authorizations, consents and approvals to carry
on its business as presently conducted and to own, hold and operate its
properties and assets as now owned, held and operated by it, and is duly
qualified to do business and in good standing in each jurisdiction in which the
failure to be so qualified would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect on the Acquiror.
 
Section 5.2   Authority.  The Acquiror has all requisite authority and power,
Licenses, authorizations, consents and approvals to enter into and deliver this
Agreement and any of the other Transaction Documents to which the Acquiror,  is
a party and any other certificate, agreement, document or instrument to be
executed and delivered by the Acquiror in connection with the transactions
contemplated hereby and thereby and to perform their respective obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  The execution and delivery of this Agreement and the other
Transaction Documents by the Acquiror and the performance by the Acquiror of its
respective obligations hereunder and thereunder and the consummation by the
Acquiror of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of the Acquiror.  The Acquiror
does not need to give any notice to, make any filing with, or obtain any
authorization, consent or approval of any Person or Governmental Authority in
order for the Parties to execute, deliver or perform this Agreement or the
transactions contemplated hereby.  This Agreement has been, and each of the
Transaction Documents to which the Acquiror is a party will be, duly and validly
authorized and approved, executed and delivered by the Acquiror.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 5.3   Binding Obligations.  Assuming this Agreement and the Transaction
Documents have been duly and validly authorized, executed and delivered by the
parties hereto and thereto other than the Acquiror, this Agreement and each of
the Transaction Documents to which the Acquiror, is a party are duly authorized,
executed and delivered by the Acquiror, and constitutes the legal, valid and
binding obligations of the Acquiror, as applicable, enforceable against the
Acquiror, in accordance with their respective terms, except as such enforcement
is limited by general equitable principles, or by bankruptcy, insolvency and
other similar Laws affecting the enforcement of creditors rights generally.
 
Section 5.4   No Conflicts.  The execution or the delivery by the Acquiror  of
this Agreement or any Transaction Document to which the Acquiror is a party, or
the consummation or performance by the Acquiror of the transactions contemplated
hereby or thereby will not, directly or indirectly, (a) contravene, conflict
with, or result in a violation of any provision of the Acquiror Organizational
Documents, (b) contravene, conflict with or result in a violation of any Law,
Order, charge or other restriction or decree of any Governmental Authority or
any rule or regulation of the Principal Market applicable to the Acquiror, or by
which the Acquiror or any of its respective assets and properties are bound or
affected, (c) contravene, conflict with, result in any breach of, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, impair the rights of the Acquiror under, or alter the
obligations of any Person under, or create in any Person the right to terminate,
amend, accelerate or cancel, or require any notice, report or other filing
(whether with a Governmental Authority or any other Person) pursuant to, or
result in the creation of a Lien on any of the assets or properties of the
Acquiror under, any note, bond, mortgage, indenture, Contract, License, permit,
franchise or other instrument or obligation to which the Acquiror is a party or
by which the Acquiror or any of their respective assets and properties are bound
or affected; or (d) contravene, conflict with, or result in a violation of, the
terms or requirements of, or give any Governmental Authority the right to
revoke, withdraw, suspend, cancel, terminate or modify, any Licenses, permits,
authorizations, approvals, franchises or other rights held by the Acquiror or
that otherwise relate to the business of, or any of the properties or assets
owned or used by, the Acquiror, except, in the case of clauses (b), (c), or (d),
for any such contraventions, conflicts, violations, or other occurrences as
would not have a Material Adverse Effect on the Acquiror.
 
Section 5.5   Subsidiaries.  As of the Reverse Merger Closing Date, the Acquiror
owns a 21% equity interest in the Acquiree, and MedActinium, Inc., a Delaware
corporation, is a  wholly-owned subsidiary of Acquiree.  Except as set forth in
the prior sentence, the Acquiror does not own, directly or indirectly, any
equity or other ownership interest in any corporation, partnership, joint
venture or other entity or enterprise.  There are no Contracts or other
obligations (contingent or otherwise) of the Acquiror to retire, repurchase,
redeem or otherwise acquire any outstanding shares of capital stock of, or other
ownership interests in, any other Person or to provide funds to or make any
investment (in the form of a loan, capital contribution or otherwise) in any
other Person.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 5.6   Organizational Documents.  The Acquiror has delivered or made
available to Acquiree a true and correct copy of the Certificate of
Incorporation and Bylaws of the Acquiror and any other organizational documents
of the Acquiror, each as amended, and each such instrument is in full force and
effect (the “Acquiror Organizational Documents”).  The Acquiror is not in
violation of any of the provisions of its Acquiror Organizational
Documents.  The minute books (containing the records or meetings of the
stockholders, the board of directors and any committees of the board of
directors), the stock certificate books, and the stock record books of the
Acquiror, each as provided or made available to the Acquiree, are correct and
complete.
 
Section 5.7   Capitalization.
 
(a)           The authorized capital stock of the Acquiror consists of (i)
100,000,000 shares of Acquiror Common Stock of which (A) 4,709,015 shares of
Acquiror Common Stock are issued and outstanding; and (ii) 100,000,000 shares of
preferred stock, $0.01 par value per share, of which no shares of preferred
stock are outstanding.  No shares of Acquiror Common Stock or any other class of
preferred stock of the Acquiror are held by the Acquiror in its
treasury.  Except as set forth above, no shares of capital stock or other voting
securities of the Acquiror were issued, reserved for issuance or
outstanding.  All outstanding shares of the capital stock of the Acquiror are,
and all such shares that may be issued prior to the Closing Date will be when
issued, duly authorized, validly issued, fully paid and nonassessable and not
subject to or issued in violation of any purchase option, call option, right of
first refusal, preemptive right, subscription right or any similar right under
any provision of the Laws of the jurisidication of the Acquiror’s organization,
the Acquiror Organizational Documents or any Contract to which the Acquiror is a
party or otherwise bound.  There are not any bonds, debentures, notes or other
Indebtedness of the Acquiror having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of Acquiror Common Stock may vote.  Except as set forth in Section
5.7(a) of the Acquiror Disclosure Schedule, there are no options, warrants,
rights, convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which the Acquiror is a party or by
which it is bound (x) obligating the Acquiror to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of capital stock or
other equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, the
Acquiror, (y) obligating the Acquiror to issue, grant, extend or enter into any
such option, warrant, call, right, security, commitment, Contract, arrangement
or undertaking or (z) that give any Person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the capital stock of the Acquiror.  Except as
contemplated by the Spin Out, there are no outstanding Contracts or obligations
of the Acquiror to repurchase, redeem or otherwise acquire any shares of capital
stock of the Acquiror.  Except as set forth in Section 5.7(a) of the Acquiror
Disclosure Schedule, there are no registration rights, proxies, voting trust
agreements or other agreements or understandings with respect to any class or
series of any capital stock or other security of the Acquiror.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)           The issuance of the Acquiror Shares to the Acquiree Shareholders
has been duly authorized and, upon delivery to the Acquiree Shareholders of
certificates therefor, respectively, in accordance with the terms of this
Agreement, the Acquiror Shares, will have been validly issued and fully paid,
and will be nonassessable, have the rights, preferences and privileges
specified, will be free of preemptive rights and will be free and clear of all
Liens and restrictions, other than Liens created by the Acquiree Shareholders,
and restrictions on transfer imposed by this Agreement and the Securities Act.
 
Section 5.8   Compliance with Laws.  The business and operations of the Acquiror
have been and are being conducted in accordance with all applicable Laws and
Orders.  The Acquiror is not in conflict with, or in default or violation of
and, to the Knowledge of the Acquiror, is not under investigation with respect
to and has not been threatened to be charged with or given notice of any
violation of or default under, any (i) Law, rule, regulation, judgment or Order,
or (ii) note, bond, mortgage, indenture, Contract, License, permit, franchise or
other instrument or obligation to which the Acquiror is a party or by which the
Acquiror or any of its respective assets and properties are bound or
affected.  There is no agreement, judgment or Order binding upon the Acquiror
which has, or could reasonably be expected to have, the effect of prohibiting or
materially impairing any business practice of the Acquiror or the conduct of
business by the Acquiror as currently conducted.  The Acquiror has filed all
forms, reports and documents required to be filed with any Governmental
Authority and the Acquiror has made available such forms, reports and documents
to Acquiree and the Acquiree Shareholders.  As of their respective dates, such
forms, reports and documents complied in all material respects with the
applicable requirements pertaining thereto and none of such forms, reports and
documents contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
Section 5.9   Certain Proceedings.  There is no Action pending against, or to
the Knowledge of the Acquiror, threatened against or affecting, the Acquiror by
any Governmental Authority or other Person with respect to the Acquiror or their
respective businesses or that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the transactions
contemplated by this Agreement.  The Acquiror is not in violation of and, to the
Knowledge of Acquiror, is not under investigation with respect to and has not
been threatened to be charged with or given notice of any violation of, any
applicable Law, rule, regulation, judgment or Order.  Neither the Acquiror, nor
any director or officer (in his or her capacity as such) of the Acquiror, is or
has been the subject of any Action involving a claim or violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.
 
Section 5.10   No Brokers or Finders.  No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against the
Acquiror for any commission, fee or other compensation as a finder or broker, or
in any similar capacity, based upon arrangements made by or on behalf of the
Acquiror.
 
Section 5.11   Contracts.  Except as disclosed in the SEC Reports, there are no
Contracts that are material to the business, properties, assets, condition
(financial or otherwise), results of operations or prospects of the
Acquiror.  The Acquiror is not in violation of or in default under (nor does
there exist any condition which upon the passage of time or the giving of notice
would cause such a violation of or default under) any Contract to which it is a
party or to which it or any of its properties or assets is subject, except for
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect of the Acquiror.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 5.12   Tax Matters.
 
(a)           Tax Returns.  The Acquiror has filed all Tax Returns required to
be filed (if any) by or on behalf of the Acquiror and has paid all Taxes of the
Acquiror required to have been paid (whether or not reflected on any Tax
Return).  No Governmental Authority in any jurisdiction has made a claim,
assertion or threat to the Acquiror that the Acquiror is or may be subject to
taxation by such jurisdiction; there are no Liens with respect to Taxes on the
Acquiror’s property or assets; and there are no Tax rulings, requests for
rulings, or closing agreements relating to the Acquiror for any period (or
portion of a period) that would affect any period after the date hereof.
 
(b)           No Adjustments, Changes.  Neither the Acquiror nor any other
Person on behalf of the Acquiror (a) has executed or entered into a closing
agreement pursuant to Section 7121 of the Code or any predecessor provision
thereof or any similar provision of state, local or foreign law; or (b) has
agreed to or is required to make any adjustments pursuant to Section 481(a) of
the Code or any similar provision of state, local or foreign law.
 
(c)           No Disputes.  There is no pending audit, examination,
investigation, dispute, proceeding or claim with respect to any Taxes of the
Acquiror, nor is any such claim or dispute pending or contemplated.  The
Acquiror has delivered to the Acquiree true, correct and complete copies of all
Tax Returns and examination reports and statements of deficiencies assessed or
asserted against or agreed to by the Acquiror, if any, since its inception and
any and all correspondence with respect to the foregoing.
 
(d)           Not a U.S. Real Property Holding Corporation.  The Acquiror is not
and has not been a U.S. real property holding corporation within the meaning of
Section 897(c)(2) of the Code at any time during the applicable period specified
in Section 897(c)(1)(A)(ii) of the Code.
 
(e)           No Tax Allocation, Sharing.  The Acquiror is not and has not been
a party to any Tax allocation or sharing agreement.
 
(f)           No Other Arrangements.  The Acquiror is not a party to any
Contract or arrangement for services that would result, individually or in the
aggregate, in the payment of any amount that would not be deductible by reason
of Section 162(m), 280G or 404 of the Code.  The Acquiror is not a “consenting
corporation” within the meaning of Section 341(f) of the Code.  The Acquiror
does not have any “tax-exempt bond financed property” or “tax-exempt use
property” within the meaning of Section 168(g) or (h), respectively of the
Code.  The Acquiror does not have any outstanding closing agreement, ruling
request, request for consent to change a method of accounting, subpoena or
request for information to or from a Governmental Authority in connection with
any Tax matter.  During the last two years, has not engaged in any exchange with
a related party (within the meaning of Section 1031(f) of the Code) under which
gain realized was not recognized by reason of Section 1031 of the Code.  The
Acquiror is not a party to any reportable transaction within the meaning of
Treasury Regulation Section 1.6011-4.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 5.13   Labor Matters.
 
(a)           There are no collective bargaining or other labor union agreements
to which the Acquiror is a party or by which it is bound.  No material labor
dispute exists or, to the Knowledge of the Acquiror, is imminent with respect to
any of the employees of the Acquiror.
 
(b)           Except as set forth in Section 5.13 of the Acquiror Disclosure
Schedule, the Acquiror does not have any any employees, independent contractors
or other Persons providing services to them.  The Acquiror is in full compliance
with all Laws regarding employment, wages, hours, benefits, equal opportunity,
collective bargaining, the payment of Social Security and other taxes, and
occupational safety and health.  The Acquiror is not liable for the payment of
any compensation, damages, taxes, fines, penalties or other amounts, however
designated, for failure to comply with any of the foregoing Laws.
 
(c)           No director, officer or employee of the Acquiror is a party to, or
is otherwise bound by, any Contract (including any confidentiality,
non-competition or proprietary rights agreement) with any other Person that in
any way adversely affects or will materially affect (a) the performance of his
or her duties as a director, officer or employee of the Acquiror or (b) the
ability of the Acquiror to conduct its business.  Each employee of the Acquiror
is employed on an at-will basis and the Acquiror does not have any Contract with
any of its employees which would interfere with its ability to discharge its
employees.
 
Section 5.14 Employee Benefits.
 
(a)            Except as set forth in Section 5.14 of the Acquiror Disclosure
Schedule, the Acquiror has not, or ever has, maintained or contributed to any
bonus, pension, profit sharing, deferred compensation, incentive compensation,
stock ownership, stock purchase, stock option, phantom stock, retirement,
vacation, severance, disability, death benefit, hospitalization, medical or
other plan, arrangement or understanding (whether or not legally binding)
providing benefits to any current or former employee, officer or director of the
Acquiror.  Except as set forth in Section 5.14 of the Acquiror Disclosure
Schedule, there are not any employment, consulting, indemnification, severance
or termination agreements or arrangements between the Acquiror and any current
or former employee, officer or director of the Acquiror, nor does the Acquiror
have any general severance plan or policy.
 
(b)           The Acquiror has not, or ever has, maintained or contributed to
any “employee pension benefit plans” (as defined in Section 3(2) of ERISA),
“employee welfare benefit plans” (as defined in Section 3(1) of ERISA) or any
other benefit plan for the benefit of any current or former employees,
consultants, officers or directors of the Acquiror.
 
(c)           Neither the consummation of the transactions contemplated hereby
alone, nor in combination with another event, with respect to each director,
officer, employee and consultant of the Acquiror, will result in (a) any payment
(including, without limitation, severance, unemployment compensation or bonus
payments) becoming due from the Acquiror, (b) any increase in the amount of
compensation or benefits payable to any such individual or (c) any acceleration
of the vesting or timing of payment of compensation payable to any such
individual.  No arrangement or other Contract of the Acquiror provides benefits
or payments contingent upon, triggered by, or increased as a result of a change
in the ownership or effective control of the Acquiror.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 5.15   Title to Assets.  The Acquiror does not own any real
property.  The Acquiror has sufficient title to, or valid leasehold interests
in, all of its properties and assets used in the conduct of its businesses.  All
such assets and properties, other than assets and properties in which the
Acquiror has leasehold interests, are free and clear of all Liens, except for
Liens that, in the aggregate, do not and will not materially interfere with the
ability of the Acquiror to conduct business as currently conducted.
 
Section 5.16   Intellectual Property.  Except as set forth in Section 5.16 of
the Acquiror Disclosure Schedule, the Acquiror does not own, use or license any
Intellectual Property in its business as presently conducted.
 
Section 5.17   Environmental Laws.  The Acquiror (a) is in compliance with all
Environmental Laws (as defined below), (b) has received all Licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (c) is in compliance with all terms and conditions of
any such License or approval where, in each of the foregoing clauses (a), (b)
and (c), the failure to so comply could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect on the
Acquiror.  The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, Licenses, notices or notice letters, Orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
Section 5.18   SEC Reports.
 
(a)           The Acquiror has filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC since February 5,
2007, pursuant to the Exchange Act (the “SEC Reports”).
 
 
21

--------------------------------------------------------------------------------

 
 
(b)           As of their respective dates, the SEC Reports and any registration
statements filed by the Acquiror under the Securities Act (the “Registration
Statements”) complied in all material respects with the requirements of the
Exchange Act and the Securities Act, as applicable, and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports or
Registration Statements, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  All material
Contracts to which the Acquiror is a party or to which the property or assets of
the Acquiror are subject have been filed as exhibits to the SEC Reports and the
Registration Statements as and to the extent required under the Exchange Act and
the Securities Act, as applicable.  The financial statements of the Acquiror
included in the SEC Reports and the Registration Statements comply in all
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing, were
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto, or, in the
case of unaudited statements as permitted by Form 10-Q), and fairly present in
all material respects (subject in the case of unaudited statements, to normal,
recurring audit adjustments) the financial position of the Acquiror as at the
dates thereof and the results of its operations and cash flows for the periods
then ended.  The Acquiror was originally organized and operated  as a bona fide
operating business without any pre-existing plan or strategy that the Acquiror
would serve primarily as a merger or acquisition candidate for an unidentified
company or companies. On February 5, 2007 the Acquiror filed a Form 10
indicating its shell status.  On December 28, 2012, Acquiree, Acquiror, the
former majority shareholder of Acquiror and certain Acquiree shareholders
completed the Reverse Merger.  As a result of the Reverse Merger, Actinium
assumed the business and operations of Actinium.  The disclosure set forth in
the SEC Reports and Registration Statements regarding the Acquiror’s business is
current and complete and accurately reflects operations of the Acquiror as it
exists as of the date hereof.
 
Section 5.19   Internal Accounting Controls.  The Acquiror maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (a)
transactions are executed in accordance with management’s general or specific
authorizations, (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain asset accountability, (c) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Acquiror has established disclosure controls
and procedures for the Acquiror and designed such disclosure controls and
procedures to ensure that material information relating to the Acquiror is made
known to the officers by others within the Acquiror.  The Acquiror’s officers
have evaluated the effectiveness of the Acquiror’s controls and
procedures.  Since the Acquiror Most Recent Fiscal Year End, there have been no
significant changes in the Acquiror’s internal controls or, to the Knowledge of
the Acquiror, in other factors that could significantly affect the Acquiror’s
internal controls.
 
Section 5.20   Listing and Maintenance Requirements.  The Acquiror is, and has
no reason to believe that it will not in the foreseeable future continue to be,
in compliance with the listing and maintenance requirements for continued
listing or quotation of the Acquiror Common Stock on the trading market on which
the Acquiror Common Stock is currently listed or quoted.  The issuance and sale
of the Acquiror Shares under this Agreement does not contravene the rules and
regulations of the trading market on which the Acquiror Common Stock is
currently listed or quoted, and no approval of the stockholders of the Acquiror
is required for the Acquiror to issue and deliver to the Acquiree Shareholders
the Acquiror Shares contemplated by this Agreement.
 
Section 5.21   Transactions With Affiliates and Employees.  Except as disclosed
in the SEC Reports, no officer, director, employee or stockholder of the
Acquiror or any Affiliate of any such Person, has or has had, either directly or
indirectly, an interest in any transaction with the Acquiror (other than for
services as employees, officers and directors), including any Contract or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such Person or, to the Knowledge of the Acquiror, any entity in
which any such Person has an interest or is an officer, director, trustee or
partner.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 5.22   Investment Company.  The Acquiror is, nor is it an affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
Section 5.23   Bank Holding Company Act.  The Acquiror is not subject to the
Bank Holding Company Act of 1956, as amended (the “BHCA”) and to regulation by
the Board of Governors of the Federal Reserve System (the “Federal
Reserve”).  Neither the Acquiror nor any of its Affiliates owns or controls,
directly or indirectly, five percent (5%) or more of the outstanding shares of
any class of voting securities or twenty-five percent (25%) or more of the total
equity of a bank or any equity that is subject to the BHCA and to regulation by
the Federal Reserve.  Neither the Acquiror nor any of its Affiliates exercises a
controlling influence over the management or policies of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.
 
Section 5.24   Public Utility Holding Act.  The Acquiror is not a “holding
company,” or an “affiliate” of a “holding company,” as such terms are defined in
the Public Utility Holding Act of 2005.
 
Section 5.25   Federal Power Act.  The Acquiror is not subject to regulation as
a “public utility” under the Federal Power Act, as amended.
 
Section 5.26   Money Laundering Laws.  The operations of the Acquiror are and
have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all U.S. and non-U.S. jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Authority (collectively, the “Money Laundering
Laws”) and no Proceeding involving the Acquiror with respect to the Money
Laundering Laws is pending or, to the knowledge of the Acquiror, threatened.
 
Section 5.27   Foreign Corrupt Practices.  The Acquiror nor, to the Knowledge of
the Acquiror, any director, officer, agent, employee or other Person acting on
behalf of the Acquiror has not, in the course of its actions for, or on behalf
of, the Acquiror (a) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
(b) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (c) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (d) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 5.28   DTC Eligibility.  The Acquiror Common Stock is eligible for
clearance and settlement through The Depository Trust Company (“DTC”).    There
is no DTC “chill” or equivalent on the Acquiror Common Stock.  The name,
address, telephone number, fax number, contact person and email address of the
Acquiror’s transfer agent is set forth below: Action
 
Stock Transfer Corporation
2469 E. Fort Union Blvd., Suite 214
Salt Lake City, UT 84121
 
Telephone: (801) 274-1088
Fax: (801) 274-1099
Email: justblank2000@yahoo.com
 
Section 5.29   Absence of Certain Changes or Events.  Except as set forth in the
Form 8-K filed by the Acquiror with the SEC on January 2, 2013, as amended on
January 4, 2013 and January __. 2013, and the SEC Reports, from the Acquiror
Most Recent Fiscal Year End (a) the Acquiror have conducted its business only in
Ordinary Course of Business; (b) there has not been any change in the assets,
Liabilities, financial condition or operating results of the Acquiror, except
changes in the Ordinary Course of Business that have not caused, in the
aggregate, a Material Adverse Effect on the Acquiror; and (iii) the Acquiror has
not completed or undertaken any of the actions set forth in Section 6.2.  The
Acquiror has not taken any steps to seek protection pursuant to any Law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Acquiror have any Knowledge or reason to
believe that any of their respective creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so.
 
Section 5.30   Disclosure.  All documents and other papers delivered or made
available by or on behalf of the Acquiror, in connection with this Agreement are
true, complete, correct and authentic in all material respects.  No
representation or warranty of the Acquiror contained in this Agreement and no
statement or disclosure made by or on behalf of the Acquiror, to the Acquiree or
any Acquiree Shareholder pursuant to this Agreement or any other agreement
contemplated herein contains an untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained herein or
therein not misleading.
 
Section 5.31   Undisclosed Events.  No event, Liability, development or
circumstance has occurred or exists, or is contemplated to occur with respect to
the Acquiror or its businesses, properties, prospects, operations or financial
condition, that would be required to be disclosed by the Acquiror under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Acquiror of its common stock and
which has not been publicly announced or will not be publicly announced in a
current report on Form 8-K filed by the Acquiror filed within four (4) Business
Days after the Closing.
 
Section 5.32   Non-Public Information.  Neither the Acquiror nor any Person
acting on its behalf has provided the Acquiree or Acquiree Shareholders or their
respective agents or counsel with any information that the Acquiror or the
believes constitutes material, non-public information except insofar as the
existence and terms of the proposed transactions hereunder may constitute such
information.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE VI
[Intentionally left blank]
 
ARTICLE VII
ADDITIONAL AGREEMENTS
 
Section 7.1   Access to Information.  The Acquiror shall afford Acquiree its
accountants, counsel and other representatives (including the Acquiree
Shareholders), reasonable access, during normal business hours, to the
properties, books, records and personnel of the Acquiror at any time prior to
the Closing in order to enable Acquiree obtain all information concerning the
business, assets and properties, results of operations and personnel of the
Acquiror as Acquiree may reasonably request.  No information obtained in the
foregoing investigation by Acquiree pursuant to this Section 7.1 shall affect or
be deemed to modify any representation or warranty contained herein or the
conditions to the obligations of the Acquiror  to consummate the transactions
contemplated hereby.
 
Section 7.2   Legal Requirements.  The Parties shall take all reasonable actions
necessary or desirable to comply promptly with all legal requirements which may
be imposed on them with respect to the consummation of the transactions
contemplated by this Agreement (including, without limitation, furnishing all
information required in connection with approvals of or filings with any
Governmental Authority, and prompt resolution of any litigation prompted
hereby), and shall promptly cooperate with, and furnish information to, the
other Parties to the extent necessary in connection with any such requirements
imposed upon any of them in connection with the consummation of the transactions
contemplated by this Agreement.
 
Section 7.3   Notification of Certain Matters.  Acquiree shall give prompt
notice to the Acquiror, and the Acquiror shall give prompt notice to the
Acquiree, of the occurrence, or failure to occur, of any event, which occurrence
or failure to occur would be reasonably likely to cause (i) any representation
or warranty contained in this Agreement to be untrue or inaccurate at the
Closing, such that the conditions set forth in Article IX hereof, as the case
may be, would not be satisfied or fulfilled as a result thereof, or (ii) any
material failure of any Acquiree, Acquiree Shareholder, or the Acquiror, as the
case may be, or of any officer, director, employee or agent thereof, to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it under this Agreement.  Notwithstanding the foregoing, the
delivery of any notice pursuant to this Section 7.3 shall not limit or otherwise
affect the rights and remedies available hereunder to the Party receiving such
notice.
 
ARTICLE VIII
POST CLOSING COVENANTS
 
Section 8.1   General.  In case at any time after the Closing any further action
is necessary to carry out the purposes of this Agreement, each of the Parties
will take such further action (including the execution and delivery of such
further instruments and documents) as any other Party reasonably may request.
 
Section 8.2   Litigation Support.  In the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction that existed
on or prior to the Closing Date involving the Acquiror, each of the other
Parties will cooperate with such Party and such Party’s counsel in the contest
or defense, make available any personnel under their control, and provide such
testimony and access to their books and records as shall be reasonably necessary
in connection with the contest or defense, all at the sole cost and expense of
the contesting or defending Party.
 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE IX
CONDITIONS TO CLOSING
 
Section 9.1   Conditions to Obligation of the Parties Generally.  The Parties
shall not be obligated to consummate the transactions to be performed by each of
them in connection with the Closing if, on the Closing Date, (i) any Action
shall be pending or threatened before any Governmental Authority wherein an
Order or charge would (A) prevent consummation of any of the transactions
contemplated by this Agreement or (B) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation, or (ii) any Law or
Order which would have any of the foregoing effects shall have been enacted or
promulgated by any Governmental Authority.
 
Section 9.2   Conditions to Obligation of the Acquiree Parties.  The obligations
of the Acquiree and the Acquiree Shareholders to enter into and perform their
respective obligations under this Agreement are subject, at the option of the
Acquiree and the Acquiree Shareholders, to the fulfillment on or prior to the
Closing Date of the following conditions, any one or more of which may be waived
by the Acquiree and the Acquiree Shareholders in writing:
 
(a)           The representations and warranties of the Acquiror set forth in
this Agreement shall be true and correct in all material respects as of the
Closing Date (except to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties shall be true and correct as of such date);
 
(b)           The Acquiror shall have performed and complied with all of their
covenants hereunder in all material respects through the Closing, except to the
extent that such covenants are qualified by terms such as “material” and
“Material Adverse Effect,” in which case the Acquiror shall have performed and
complied with all of such covenants in all respects through the Closing;
 
(c)           No action, suit, or proceeding shall be pending or, to the
Knowledge of the Acquiror, threatened before any Governmental Authority wherein
an Order or charge would (A) affect adversely the right of the Acquiree
Shareholders to own the Acquiror Shares or to control the Acquiror, or (B)
affect adversely the right of the Acquiror to own its assets or to operate its
business (and no such Order or charge shall be in effect), nor shall any Law or
Order which would have any of the foregoing effects have been enacted or
promulgated by any Governmental Authority;
 
 
26

--------------------------------------------------------------------------------

 
 
(d)           Since the Reverse Merger no event, change or development shall
exist or shall have occurred since the Acquiror Most Recent Fiscal Year End that
has had or is reasonably likely to have a Material Adverse Effect on the
Acquiror;
 
(e)           All consents, waivers, approvals, authorizations or Orders
required to be obtained, and all filings required to be made, by the Acquiror
for the authorization, execution and delivery of this Agreement and the
consummation by it of the transactions contemplated by this Agreement, shall
have been obtained and made by the Acquiror and Acquiror shall have delivered
proof of same to the Acquiree and Acquiree Shareholders;
 
(f)           Acquiror shall have filed all reports and other documents required
to be filed by it under the U.S. federal securities laws through the Closing
Date;
 
(g)          Acquiror shall have maintained its status as a company whose Common
Stock is quoted on the Over-the-Counter Bulletin Board and no reason shall exist
as to why such status shall not continue immediately following the Closing;
 
(h)          Trading in the Acquiror Common Stock shall not have been suspended
by the SEC or any trading market (except for any suspensions of trading of not
more than one trading day solely to permit dissemination of material information
regarding the Acquiror) at any time since the date of execution of this
Agreement, and the Acquiror Common Stock shall have been at all times since such
date listed for trading on a trading market; and
 
(i)           Acquiror shall have maintained the eligibility of the Acquiror
Common Stock for clearance and settlement through DTC and no reason shall exist
as to why such eligibility shall not continue immediately following the Closing;
 
Section 9.3   Conditions to Obligation of the Acquiror Parties.  The obligations
of the Acquiror to enter into and perform their respective obligations under
this Agreement are subject, at the option of the Acquiror, to the fulfillment on
or prior to the Closing Date of the following conditions, any one or more of
which may be waived by the Acquiror in writing:
 
(a)         The representations and warranties of the Acquiree and the Acquire
Shareholders set forth in this Agreement shall be true and correct in all
material respects as of the Closing Date (except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties shall be true and correct as of
such date);
 
(b)         The Acquiree and the Acquire Shareholders shall have performed and
complied with all of their covenants hereunder in all material respects through
the Closing, except to the extent that such covenants are qualified by terms
such as “material” and “Material Adverse Effect,” in which case the Acquiree and
the Acquire Shareholders shall have performed and complied with all of such
covenants in all respects through the Closing;
 
(c)          All consents, waivers, approvals, authorizations or Orders required
to be obtained, and all filings required to be made, by the Acquiror for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated by this Agreement, shall have been obtained
and made by the Acquiree and Acquiree shall have delivered proof of same to the
Acquiror; and
 
 
27

--------------------------------------------------------------------------------

 
 
(d)           All actions to be taken by the Acquiree and the Acquiree
Shareholders in connection with consummation of the transactions contemplated
hereby and all payments, certificates, opinions, instruments, and other
documents required to effect the transactions contemplated hereby shall be
reasonably satisfactory in form and substance to the Acquiror.
 
ARTICLE X
SURVIVAL
 
Section 10.1   Survival.  All representations, warranties, covenants, and
obligations in this Agreement shall survive the Closing.  The right to
indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or
obligation.  The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
damages, or other remedy based on such representations, warranties, covenants,
and obligations.
 
ARTICLE XI
MISCELLANEOUS PROVISIONS
 
Except as otherwise expressly provided in this Agreement, each Party will bear
its respective expenses incurred in connection with the preparation, execution,
and performance of this Agreement and the transactions contemplated by this
Agreement, including all fees and expenses of agents, representatives, counsel,
and accountants.  In the event of termination of this Agreement, the obligation
of each Party to pay its own expenses will be subject to any rights of such
Party arising from a breach of this Agreement by another Party.
 
Section 11.1   Confidentiality.
 
(a)           The Parties will maintain in confidence, and will cause their
respective directors, officers, employees, agents, and advisors to maintain in
confidence, any written, oral, or other information obtained in confidence from
another Person in connection with this Agreement or the transactions
contemplated by this Agreement, unless (a) such information is already known to
such Party or to others not bound by a duty of confidentiality or such
information becomes publicly available through no fault of such Party, (b) the
use of such information is necessary or appropriate in making any required
filing with the SEC, or obtaining any consent or approval required for the
consummation of the transactions contemplated by this Agreement, or (c) the
furnishing or use of such information is required by or necessary or appropriate
in connection with legal proceedings.
 
(b)           In the event that any Party is required to disclose any
information of another Person pursuant to clause (b) or (c) of Section 11.1(a)
above, the Party requested or required to make the disclosure (the “disclosing
party”) shall provide the Person that provided such information (the “providing
party”) with prompt notice of any such requirement so that the providing party
may seek a protective Order or other appropriate remedy and/or waive compliance
with the provisions of this Section 11.1.  If, in the absence of a protective
Order or other remedy or the receipt of a waiver by the providing party, the
disclosing party is nonetheless, in the opinion of counsel, legally compelled to
disclose the information of the providing party, the disclosing party may,
without liability hereunder, disclose only that portion of the providing party’s
information which such counsel advises is legally required to be disclosed,
provided that the disclosing party exercises its reasonable efforts to preserve
the confidentiality of the providing party’s information, including, without
limitation, by cooperating with the providing party to obtain an appropriate
protective Order or other relief assurance that confidential treatment will be
accorded the providing party’s information.
 
 
28

--------------------------------------------------------------------------------

 
 
(c)           If the transactions contemplated by this Agreement are not
consummated, each Party will return or destroy all of such written information
each party has regarding the other Parties.
 
Section 11.2   Notices.  All notices, demands, consents, requests, instructions
and other communications to be given or delivered or permitted under or by
reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the Business Day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, two (2) Business Days after being mailed, (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
Business Day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing), or (iv) if delivered by facsimile
transmission or other electronic means, including email, on the Business Day of
such delivery if sent by 6:00 p.m. in the time zone of the recipient, or if sent
after that time, on the next succeeding Business Day.  If any notice, demand,
consent, request, instruction or other communication cannot be delivered because
of a changed address of which no notice was given (in accordance with this
Section 11.2), or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender).  All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:
 
If to Acquiror, to:
 
Cactus Ventures, Inc.
501 Fifth Avenue, 3rd Floor
New York,  NY 10017
Attention: Jack Talley
Telephone No.: (212) 300-2131
Facsimile No.:                                                     
     
With copies to:
 
Anslow & Jaclin, LLP
195 Route 9 South, Second Floor
Manalapan, New Jersey 07726
Attention: Richard I. Anslow, Esq.
Telephone No.: 732-409-1212
Facsimile No.: 732-577-1188

 
 
29

--------------------------------------------------------------------------------

 
 
If to the Acquiree, to:
 
Actinium Pharmaceuticals, Inc.
501 Fifth Avenue, 3rd Floor
New York, NY 10017
Attention: Sergio Traversa
Telephone No.: (212) 300-2131
Facsimile No.: (800) 559-6927
     
With copies to:
 
Anslow & Jaclin, LLP
195 Route 9 South, Second Floor
Manalapan, New Jersey 07726
Attention: Richard I. Anslow, Esq.
Telephone No.: 732-409-1212
Facsimile No.: 732-577-1188
     
If to the Acquiree Shareholders, to:
 
The applicable address set forth on Schedule I hereto.

 
or such other addresses as shall be furnished in writing by any Party in the
manner for giving notices hereunder.
 
Section 11.3   Further Assurances.  The Parties agree (a) to furnish upon
request to each other such further information, (b) to execute and deliver to
each other such other documents, and (c) to do such other acts and things, all
as the other Parties may reasonably request for the purpose of carrying out the
intent of this Agreement and the documents referred to in this Agreement.
 
Section 11.4   Waiver.  The rights and remedies of the Parties are cumulative
and not alternative.  Neither the failure nor any delay by any Party in
exercising any right, power, or privilege under this Agreement or the documents
referred to in this Agreement will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege.  To the
maximum extent permitted by applicable Law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one Party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other Parties; (b) no waiver that may be
given by a Party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one Party will be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.
 
Section 11.5   Entire Agreement and Modification.  This Agreement supersedes all
prior agreements between the Parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the Parties with
respect to its subject matter.  This Agreement may not be amended except by a
written agreement executed by the Party against whom the enforcement of such
amendment is sought.
 
 
30

--------------------------------------------------------------------------------

 
 
Section 11.6   Assignments, Successors, and No Third-Party Rights.  No Party may
assign any of its rights under this Agreement without the prior consent of the
other Parties.  Subject to the preceding sentence, this Agreement will apply to,
be binding in all respects upon, and inure to the benefit of and be enforceable
by the respective successors and permitted assigns of the Parties.  Except as
set forth in Article XI hereof, nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Parties any legal
or equitable right, remedy, or claim under or with respect to this Agreement or
any provision of this Agreement.
 
Section 11.7   Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
Section 11.8   Section Headings.  The headings of Articles and Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation.  All references to “Article” or “Articles” or “Section” or
“Sections” refer to the corresponding Article or Articles or Section or Sections
of this Agreement, unless the context indicates otherwise.
 
Section 11.9   Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to any federal, state, local,
or foreign statute or Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires
otherwise.  Unless otherwise expressly provided, the word “including” shall mean
including without limitation.  The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance.  If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of such
representation, warranty, or covenant.  All words used in this Agreement will be
construed to be of such gender or number as the circumstances require.
 
Section 11.10   Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
 
31

--------------------------------------------------------------------------------

 
 
Section 11.11    Specific Performance.  Each of the Parties acknowledges and
agrees that the other Parties would be damaged irreparably in the event any of
the provisions of this Agreement are not performed in accordance with their
specific terms or otherwise are breached.  Accordingly, each of the Parties
agrees that the other Parties shall be entitled to an injunction or injunctions
to prevent breaches of the provisions of this Agreement and to enforce
specifically this Agreement and the terms and provisions hereof in any action
instituted in any court of the U.S. or any state thereof having jurisdiction
over the Parties and the matter (subject to the provisions set forth in Section
11.12 below), in addition to any other remedy to which they may be entitled, at
Law or in equity.
 
Section 11.12   Governing Law; Submission to Jurisdiction.  This Agreement shall
be governed by and construed in accordance with the Laws of the State of New
York without regard to conflicts of Laws principles.  Each of the Parties
submits to the jurisdiction of any state or federal court sitting in the State
of New York, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding may
be heard and determined in any such court.  Each of the Parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety, or other security that might be required of
any other Party with respect thereto.  Any Party may make service on any other
Party by sending or delivering a copy of the process to the Party to be served
at the address and in the manner provided for the giving of notices in Section
11.2 above.  Nothing in this Section 11.12, however, shall affect the right of
any Party to serve legal process in any other manner permitted by Law or at
equity.  Each Party agrees that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by Law or at equity.
 
Section 11.13   Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY IRREVOCABLY
WANES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 
[Signatures follow on next page]


 
32

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.
 

 
ACQUIROR:
     
CACTUS VENTURES, INC.
     
By:
/s/ Sergio Traversa
 
Name:
Sergio Traversa
 
Title:
President and Chief Executive Officer

 
[Signatures continue on next page]
 
 
33

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.
 

 
ACQUIREE:
     
ACTINIUM PHARMACEUTICALS, INC.
     
By:
/s/ Sergio Traversa
 
Name:
Sergio Traversa
 
Title:
President and Chief Executive Officer

 
[Signature Page to Share Exchange Agreement]
 
 
34

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.
 

 
ACQUIREE SHAREHOLDERS:
         
IF AN INDIVIDUAL:
                       
IF AN ENTITY:
         
NAME OF ENTITY:
   
[                                                      ]
           
By:
       
Name:
     
Title:
 

 
[Signature Page to Share Exchange Agreement]


 
35

--------------------------------------------------------------------------------

 


SCHEDULE I
 
Acquiree Shareholder
 
Total
Acquiree Shares
Held Prior to
the Closing
 
Acquiror
Common Shares
to be Issued at
the Closing
                         
Total
         

 
 
36

--------------------------------------------------------------------------------

 


SCHEDULE II
 
Acquiree Shareholder
 
Total
Acquiree Options and Warrants Held Prior to
the Closing
 
Acquiror
Options and Warrants
to be Issued at
the Closing
                         
Total
         

 
 
37 

--------------------------------------------------------------------------------